CONCURRING OPINION.
I concur in the above opinion solely because it follows the law as announced in the Grusin case and this court must follow what the Supreme Court says the law is. However, I think the law, as announced by the Supreme Court, in the Grusin case, is absolutely wrong and believe that the Supreme Court should, before the present term expires, recall their opinion therein and revise it, which right to recall and revise that opinion ceases with the expiration of this term.
The present day system of modern financing, which has progressed upon the interpretation of the law throughout many years, will be totally destroyed if the Grusin case is allowed to stand. Under the law, as announced in the Grusin case, finance companies and others financing the purchase of automobiles can not protect themselves in any way, therefore, the whole structure will crumble. There is no necessity for thus extinguishing this adjunct to modern business.
In Indiana today it is possible for the mechanic to determine, with very little effort, the positive ownership of an automobile. If the repair job is not worth this effort it is not worth considering by the mechanic. It may be that the purchasing of automobiles should be put on a cash basis, which will be the only result possible under the Grusin opinion, but I believe that those who would finance purchases of this kind should be protected as they have been in the past, by a long line of judicial precedent, so that the industry will not be forced, by judicial opinion, on to a cash basis. *Page 702